     Case 3:19-cv-00477-REP Document 83 Filed 05/05/20 Page 1 of 1 PageID# 808



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division




TREVOR FITZGIBBON


        Plaintiff,

V.                                         Civil Action No. 3:19cv477


JESSELYN A, RADACK,

        Defendant.




                                     ORDER


        For the reasons set forth on the record during the May 4th,

2020 conference call, it is hereby ORDERED that Defendant's

MOTION TO STAY DISCOVERY (EOF No. 76) is granted to the extent

outlined below.       It is further ordered that:


        (1)   the Final Pretrial Conference scheduled for June 29th,

2020 at 10:00 a.m. is continued to July 13, 2020 at 10:00 a.m.;

and


        (2) the Trial scheduled for July 13, 2020 at 9:30 a.m. is

continued to July 20, 2020 at 9:30 a.m.

        It is so ORDERED.




                                                Is/
                               Robert E. Payne
                               Senior United States District Judge


Richmond, Virginia
Date:     May 5 , 2020
